Title: To James Madison from William Jones, 26 April 1813
From: Jones, William
To: Madison, James


Dear Sir
April 26. 1813
I feel that as a member of your Cabinet I ought to avoid adding to the number of solicitors on the subject of appointments and I promise you not to tresspass often.
Permit me to say that I believe the appointment of Doctor James Rush as successor to his illustrious father would give as general satisfaction as that of any other; both on account of the merits of the candidate and the profound veneration in which the late Doctor Benjn. Rush is universally held. I am very respectfully and truly your obdt Servt
W Jones
